                       UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MASSACHUSETTS

                                                                      Case No. 20 – 11889


DR. SHIVA AYYADURAI,
  The Plaintiff,

v.

WILLIAM FRANCIS GALVIN, in his official capacity
as the Secretary of the Commonwealth of Massachusetts,
    The Defendant.


                       MOTION TO WITHDRAW AS COUNSEL

        Now comes the Attorney, Daniel Casieri, for the Plaintiff, Dr. Shiva Ayyadurai,

who moves this Honorable Court to allow this Motion to Withdraw as Counsel in the

above-captioned action. As reasons therefore, the Attorney must withdraw pursuant to

Rule 1.16(3) of the Rules of Professional Conduct, as the Attorney has been discharged

by the Plaintiff in writing.

        The Plaintiff’s current mailing address, as written in the Complaint, is:

        Dr. Shiva Ayyadurai
        701 Concord Avenue
        Cambridge, Massachusetts 02138

        All documents may be delivered to that street address, until the Plaintiff retains

another lawyer.

        Wherefore, for the foregoing reasons, among other reasons that are subject to the

Attorney-Client privilege, the Attorney for the Plaintiff requests that this Motion to

Withdraw be allowed.
                                                     Respectfully Submitted,



Dated: October 27, 2020                              /s/ Daniel Casieri
                                                     Daniel Casieri, Esq.
                                                     BBO# 697693
                                                     19 Court Street, Unit 3D
                                                     Plymouth, MA 02360
                                                     (508) 400-0774
                                                     danielcasierilaw@gmail.com




                            CERTIFICATE OF SERVICE

        The undersigned hereby certifies that this document filed through the ECF system
will be sent electronically to the registered participants as identified on the Notice of
Electronic Filing (NEF).




Dated: October 27, 2020                         /s/ Daniel Casieri
                                                Daniel Casieri, BBO #697693




                                            2
